Case 8:20-bk-10143-TA               Doc 601 Filed 09/21/21 Entered 09/21/21 11:39:09                          Desc
                                     Main Document     Page 1 of 2

      GLASSRATNER
  1   ADVISORY & CAPITAL GROUP,LLC
      19800 MacArthur Blvd. Ste 820
  2   Irvine, CA 92612
      Telephone: (949) 407-6621
  3
      Financial Advisor to the Debtor
  4   Bridgemark Corporation.
  5
  6
  7                                     UNITED STATES BANKRUPTCY COURT
  8                                     CENTRAL DISTRICT OF CALIFORNIA
  9                                                 SANTA ANA DIVISION
 10
      In re:
                                                                 Case No.: 8:20-bk-10143-TA
 11
      BRIDGEMARK CORPORATION, 1                                  Chapter 11
 12
                   Debtor and Debtor-in Possession.
 13                                                              NOTICE OF ERRATA RE: FINAL
                                                                 APPLICATION FOR COMPENSATION AND
 14                                                              REIMBURSEMENT OF EXPENSES OF
                                                                 GLASSRATNER ADVISORY & CAPITAL
 15                                                              GROUP, LLC AS FINANCIAL ADVISOR FOR
                                                                 THE DEBTOR AND DEBTOR IN POSSESSION
 16                                                              FOR THE PERIOD JANUARY 14, 2020
                                                                 THROUGH SEPTEMBER 17, 2021;
 17                                                              DECLARATION OF J. MICHAEL ISSA IN
                                                                 SUPPORT THEREOF
 18
                                                                 RELATES TO DKT NO. 596
 19
                                                                 HEARING
 20
                                                                  Date:           October 13, 2021
 21
                                                                  Time:           10:00 a.m. (PDT)
 22                                                               Place:          ZoomGov)

 23
 24
 25
 26
 27
      1
          The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address
 28
      for the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.


      Bridgemark Final Fee App v2.doc
Case 8:20-bk-10143-TA               Doc 601 Filed 09/21/21 Entered 09/21/21 11:39:09         Desc
                                     Main Document     Page 2 of 2


  1
  2   PLEASE TAKE NOTICE That The Final Application for Compensation and Reimbursement of
  3   expenses of Glassratner Advisory & Capital Group, LLC as Financial Advisor for the Debtor and
  4   Debtor In Possession for the Period January 14, 2020 through September 17, 2021; Declaration of
  5   J. Michael Issa in Support Thereof (“Application”) filed with this court on September 20, 2021
  6   [Docket No.596] inadvertently excluded the date/time of the hearing. The date/time of the hearing
  7   is as reflected on the caption page of this notice of errata.
  8
  9   Dated: September 21, 2021                     By /s/ William N. Lobel
                                                    William N. Lobel (State Bar No. 93202)
 10

 11
 12
 13
 14
 15
 16

 17
 18
 19
 20
 21
 22

 23
 24
 25
 26
 27
 28

      Bridgemark Final Fee App v2.doc                     2
